FTFT N-Q PE 11/30/10 Quarterly Statement of Investments See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. b Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2011, the value of this security was $1 ,255,860, representing 0.45% of net assets. Franklin Tax-Free Trust Statement of Investments, May 31, 2011 (unaudited) (continued) ABBREVIATIONS Selected Portfolio 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Franklin Tax-Free Trust Statement of Investments, May 31, 2011 (unaudited) (continued) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement of Investments See Notes to Statements ofInvestments. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Quarterly Statement ofInvestments See Notes to Statements ofInvestments. Franklin Tax-Free Trust Statement of Investments, May 31, 2011 (unaudited) (continued) Pre-Refunded, 5.625%, 5/01/32 South Broward Hospital District Obligated Group, Refunding, 5.00%, 5/01/36 South Florida Water Management District COP, AMBAC Insured, 5.00%, 10/01/31 South Lake County Hospital District Revenue, South Lake Hospital Inc., Refunding, 5.25%, 10/01/34 SI. Johns County Water and Sewer Revenue, Capital Appreciation, AMBAC Insured, zero cpn., 6/01/22 6/01/23 6/01/24 6/01/25 SI. Lucie West Services District Utility Revenue, senior lien, NATL Insured, 6.125%, 10/01/32 SI. Petersburg Public Utilities Revenue, Series A, 5.00%, 10/01/36 Sunrise Utilities System Revenue, AMBAC Insured, ETM, 5.20%, 10/01/22 Refunding, AMBAC Insured, 5.20%, 10/01/22 Tamarac Utility System Revenue, Refunding, Assured Guaranty, 5.00%, 10/01/39 Tampa Bay Water Regional Water Supply Authority Utility System Revenue, 5.00%, 10/01/34 10/01/38 Tampa Bay Water Utility System Revenue, Series B, NATL RE, FGIC Insured, 5.00%, 10/01/31 Tampa Sports Authority Revenue, Guaranteed Package, Tampa Bay Arena Project, NATL Insured, 6.00%, 10/01/15 6.05%, 10/01/20 6.10%, 10/01/26 Tampa Water and Sewer Revenue, sub. lien, Series A, AMBAC Insured, ETM, 7.25%, 10/01/16 Viera East COD Special Assessment, Refunding, 7.00%, 5/01/26 Series B, ETM, 6.75%, 5/01/14 Village Center COD Recreational Revenue, Series A, NATL Insured, 5.20%, 11/01/25 Volusia County Educational Facility Authority Revenue, Educational Facilities, Embry-Riddle Aeronautical University Project, Refunding, Series B, AMBAC Insured, 5.25%, 10/15/22 West Lake COD, Special Assessment Revenue, NATL Insured, 5.75%, 5/01/17 West Palm Beach CRDA Revenue, Northwood Pleasant Community Redevelopment, 5.00%, 3/01/35 Winter Park Water and Sewer Revenue, Improvement, Refunding, 5.00%, 12/01/34 u.s. Territories 8.9% Puerto Rico 8.1% Puerto Rico Commonwealth Aqueduct and Sewer Authority Revenue, senior lien, Series A, 6.00%, 7/01/44 Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series B, 6.00%, 7/01/39 Series A, 5.00%, 7/01/29 Series A, 5.00%, 7/01/33 Puerto Rico Commonwealth Highway and Transportation Authority Transportation Revenue, Refunding, Series A, NATL Insured, 5.00%, 7/01/38 Refunding, Series K, 5.00%, 7/01/30 Series G, 5.00%, 7/01/33 Puerto Rico Commonwealth Infrastructure Financing Authority Special Tax Revenue, 5.00%, 7/01/46 Puerto Rico Electric Power Authority Power Revenue, Series XX, 5.25%, 7/01/40 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Revenue, Cogeneration Facility, AES Puerto Rico Project, 6.625%, 6/01/26 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, Series 0, 5.375%, 7/01/33 Series I, 5.00%, 7/01/36 Puerto Rico Sales Tax FICO Sales Tax Revenue, first sub., Series A, 6.00%, 8/01/42 Series C, 5.50%, 8/01/40 U.s. Virgin Islands 0.8% Virgin Islands PFAR, Gross Receipts Taxes Loan Note, Radian Insured, 5.00%, 10/01/33 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $1,092,570,775) Quarterly Statement ofInvestments See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31,2011, the aggregate value of these securities was $9,684,226, representing 0.13% of net assets. bThe bond pays interest and/or principal based upon the issuer's ability to pay, which may be less than the stated interest rate or principal paydown. C Security purchased on a when-issued basis. dVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio 'Variable rate demand notes (VRONs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement ofInvestments See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Franklin Tax-Free Trust Statement of Investments, May 31, 2011 (unaudited) (continued) ABBREVIATIONS Selected Portfolio 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement of Investments See Notes to Statement of Investments. a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. a A portion or all of the security purchased on a delayed delivery basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement ofInvestments See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Franklin Tax-Free Trust Statement of Investments, May 31, 2011 (unaudited) (continued) ABBREVIATIONS Selected Portfolio Quarterly Statement of Investments See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Franklin Tax-Free Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of twenty-four funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in securities and other financial investments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instnunent dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market -based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market -based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. 3. INCOME TAXES At May 31, 2011, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: 4. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds' investments and are summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds' own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At May 31,2011, all of the Funds' investments in securities carried at fair value were in Level 2 inputs. 5. NEW ACCOUNTING PRONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS). The amendments in the ASU will improve the comparability offair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15,2011. The Funds are currently evaluating the impact, if any, of applying this provision. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TAX-FREE TRUST By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date July 27, 2011 FTFT N-Q PE 11/30/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date July 27, 2011 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date July 27, 2011 FTFT N-Q PE 11/30/10
